           Case 5:18-cv-00072-TES Document 67 Filed 10/15/20 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF GEORGIA
                               MACON DIVISION


DAMON A. WHITE,

        Plaintiff,
                                                         CIVIL ACTION NO.
v.                                                        5:18‐cv‐00072‐TES

ISAAC HALL, et al.,

        Defendants.

                                           ORDER


        Before the Court is Defendant Oakley Trucking’s (“Oakley”) Motion for Partial

 Summary Judgment [Doc. 62]. Oakley contends that Plaintiff’s claims for negligent

 hiring, retention, and supervision against Oakley fail because Oakley has admitted

 liability under the respondeat superior doctrine, and Plaintiff cannot prove an exception

 to Georgia’s respondeat superior rule. [Id. at p. 1]. Plaintiff does not oppose Oakley’s

 Motion as to the negligent hiring, retention, and supervision claims. [Doc. 63, p. 1].

 Accordingly, the Court GRANTS Oakley’s Motion for Partial Summary Judgment [Doc.

 62] as to Plaintiff’s claims for negligent hiring, retention, and supervision against

 Oakley.

       SO ORDERED, this 9th day of October, 2020.


                                            S/ Tilman E. Self, III
                                            TILMAN E. SELF, III, JUDGE
                                            UNITED STATES DISTRICT COURT
